Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9078809. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application includes a housing with fluid channel and an identification sensor which are both recited in the patented claims. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire the reference claims falls within the scope of the examined claims. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 9615999. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application includes a housing with fluid channel and an identification sensor which are both recited in the patented claims. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 . 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US Patent No. 10391033. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application includes a housing with fluid channel and an identification sensor which are both recited in the patented claims. A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993). In this case, the patented claims (species) anticipates instant invention (genus) (In re Goodman) since the entire the reference claims falls within the scope of the examined claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 9-10, 13-14, 16-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Evans (US 2001/0056258).
Regarding claim 1, Evans discloses an apparatus for transferring medication comprising a housing (144, figure 3) having a fluid channel (channel downstream 100, figure 3) and at least one identification sensor (152, figure 3, [0064]) disposed within the housing configured to sense an information transfer element (142, figure 2, [0064]) on a medical container (124), the transfer element associated with a medication within the medical container ([0064]).
Regarding claim 2, Evans discloses a communication module (176, figure 12) to transmit information obtained by and/or derived from the at least one identification sensor to a remote computing system ([0073]).
Regarding claim 3, Evans discloses a medication container port (100) at an end of the fluid channel (figure 3); and a medication container coupling (head of syringe) configured to fluidically couple the medication container to the medication container port (head of syringe inserted into the cradle, figure 3).
Regarding claim 4, Evans further discloses wherein the information transfer element includes at least one of an optical source, a magnetic source, a mechanical source, a 
Regarding claim 9, Evans further discloses wherein the information transfer element comprises a label adhered to the medication container ([0064]).
Regarding claim 10, Evans further discloses wherein the information identified by the information transfer element includes at least one of: a unique number, a code, a symbol, a serial number, and a random number describing a specific unique secondary container ([0064]).
Regarding claim 13, Evans further discloses wherein the communication module transmits the information obtained by and/or derived from the at least one identification sensor to the remote computing system to associate the information with the secondary medication container ([0064]).
Regarding claim 14, Evans further discloses wherein the communication module wirelessly transmits information obtained by and/or derived from the at least one identification sensor to the remote ([0064]).
Regarding claim 16, Evans discloses a system comprising a medical container (124), an apparatus for transferring medication comprising a housing (144, figure 3) having a fluid channel (channel downstream 100, figure 3) and at least one identification sensor (152, figure 3, [0064]) disposed within the housing configured to sense an information transfer element (142, figure 2, [0064]) on the medical container (124), the transfer element associated with a medication within the medical container ([0064]).
Regarding claim 17, Evans discloses a communication module (176, figure 12) to transmit information obtained by and/or derived from the at least one identification sensor to a remote computing system ([0073]).
Regarding claim 18, Evans discloses a medication container port (100) at an end of the fluid channel (figure 3); and a medication container coupling (head of syringe) configured to .

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-11, 13-14, 16-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bochenko (US 2011/0112473).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding claim 1, Bochenko discloses an apparatus for transferring medication comprising a housing (3, figure 3A) having a fluid channel (8 and 10, figure 3A, [0074]) and at least one identification sensor (18, figure 3A, [0077]) disposed within the housing configured to sense an information transfer element (24, [0077]) on a medical container, the transfer element associated with a medication within the medical container ([0065]).

Regarding claim 3, Bochenko discloses a medication container port (13) at an end of the fluid channel (figure 3A); and a medication container coupling (17) configured to fluidically couple the medication container to the medication container port.
Regarding claim 4, Bochenko further discloses wherein the information transfer element includes at least one of an optical source, a magnetic source, a mechanical source, a switchable RFID source, a conductive source, and a proximity source ([0077]).
Regarding claim 5, Bochenko further discloses wherein the information transfer element comprises a magnetically detectable strip ([0082]).
Regarding claim 6, Bochenko further discloses wherein the information transfer element comprises a plurality of ridges and valleys facilitating detection by a micro-switch ([0075], etched or molded features readable by switch).
Regarding claim 7, Bochenko further discloses wherein the information transfer element comprises an RFID tag, wherein the RFID tag is open prior to connection to the apparatus and wherein the RFID tag is closed after connection to the apparatus ([0077], [0098]).
Regarding claim 8, Bochenko further discloses wherein the information transfer element comprises atleast one of etched and molded features ([0075], etched or molded features readable by switch).
Regarding claim 9, Bochenko further discloses wherein the information transfer element comprises a label adhered to the medication container ([0032]).
Regarding claim 10, Bochenko further discloses wherein the information identified by the information transfer element includes at least one of: a unique number, a code, a symbol, a serial number, and a random number describing a specific unique secondary container ([0023] and [0032]).

Regarding claim 12, Bochenko further discloses wherein the housing includes a display that includes a user interface configured to provide information associated with a fluid transfer process.
Regarding claim 13, Bochenko further discloses wherein the communication module transmits the information obtained by and/or derived from the at least one identification sensor to the remote computing system to associate the information with the secondary medication container ([0068]).
Regarding claim 14, Bochenko further discloses wherein the communication module wirelessly transmits information obtained by and/or derived from the at least one identification sensor to the remote ([0068]).
Regarding claim 16, Bochenko discloses a system comprising a medical container (20),  an apparatus for transferring medication comprising a housing (3, figure 3A) having a fluid channel (8 and 10, figure 3A, [0074]) and at least one identification sensor (18, figure 3A, [0077]) disposed within the housing configured to sense an information transfer element (24, [0077]) on a medical container, the transfer element associated with a medication within the medical container ([0065]).
Regarding claim 17, Bochenko further discloses a communication module (34, figure 3A) to transmit information obtained by and/or derived from the at least one identification sensor to a remote computing system (6, [0068]).
Regarding claim 18, Bochenko further discloses a medication container port (13) at an end of the fluid channel (figure 3A); and a medication container coupling (17) configured to fluidically couple the medication container to the medication container port.

Regarding claim 20, Bochenko further discloses wherein the housing includes a display that includes a user interface configured to provide information associated with the fluid transfer process.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Evans in view of Hickle (US 2002/0188259).
Regarding claim 5, Evans does not disclose wherein the information transfer element comprises a magnetically detectable strip.
Hickle discloses tags for medical containers and teaches the labels or tags can be magnetic strips ([0028]).

Regarding claim 6 and 8, Evans does not disclose wherein the information transfer element comprises a plurality of ridges and valleys facilitating detection by a micro-switch, and atleast one of etched and molded features.
Hickle discloses tags for medical containers and teaches the labels or tags can be RFID with micro surface features (figure 1, [0029-0030]) which would necessarily be read by a micro-switch.
Hickle provides alternatives to labels for containers to identify information about containers ([0028]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the label of Evans with the RFID label of Hickle since they are functionally equivalent and would perform the same function of labeling the container.
Regarding claim 7 and 19, Evans does not disclose wherein the information transfer element comprises an RFID tag, wherein the RFID tag is open prior to connection to the apparatus and wherein the RFID tag is closed after connection to the apparatus.
Hickle discloses tags for medical containers and teaches the labels or tags can be RFID ([0028-0030]), the RFID tag would be closed off from reading once covered by the sensor of Evans (see Evans figure 3, the tag is not exposed after scanning)
Hickle provides alternatives to labels for containers to identify information about containers ([0028]). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the label of Evans with the RFID label of Hickle since they are functionally equivalent and would perform the same function of labeling the container.
Claims 11 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Evans in view of Bennett (US 2011/0009817).

Bennett discloses medical connections for fluid containers and teaches the use of luer lock fittings commonly for establishing connection between sources of fluid and tubing ([0003].
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to substitute the fitting of Evans with the commonly known luer fitting disclosed by Bennett in order to connect the fluid line and achieve the same function.
Regarding claim 15, Evans does not teach at least one flow sensor in fluid communication with the fluid channel, wherein the communication module further transmits information from the flow sensor to the remote computing system.
Bennett discloses medical connections for fluid containers and teaches the use of flow sensors for monitoring flow ([0065]) transmitted to a computing system [0028]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the flow channel of Evans to incorporate a flow sensor as taught by Bennett in order to monitor the flow in the channel.
Claim 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bochenko in view of Strowe (US 6277099).
Regarding claim 12 and 20, Bochenko does not disclose wherein the housing includes a display that includes a user interface configured to provide information associated with a fluid transfer process.
Strowe discloses a medical delivery pen pertinent to a similar problem in Bochenko '473. Strowe teaches a display (14) that is on a housing (100) containing the fluid channel. The display displays the dosage of the medication (col 7, lines 29-35).
Strowe provides the advantage of displaying the dosage on the display in order to give the user an indication of how much medication is delivered (col 1, lines 44-47). Bochenko ‘473 has a display that is separate from the housing. It would have been obvious to one skilled in the 
Claim 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Evans in view of Strowe (US 6277099).
Regarding claim 12 and 20, Evans does not disclose wherein the housing includes a display that includes a user interface configured to provide information associated with a fluid transfer process.
Strowe discloses a medical delivery pen pertinent to a similar problem in Evans. Strowe teaches a display (14) that is on a housing (100) containing the fluid channel. The display displays the dosage of the medication (col 7, lines 29-35).
Strowe provides the advantage of displaying the dosage on the display in order to give the user an indication of how much medication is delivered (col 1, lines 44-47). It would have been obvious to one skilled in the art at the time of the invention to modify the device of Evans with display of Strowe in order to display feedback to the user.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bochenko.
Regarding claim 15, the relied upon embodiment of Bochenko does not teach at least one flow sensor in fluid communication with the fluid channel, wherein the communication module further transmits information from the flow sensor to the remote computing system.
Bochenko further discloses in another embodiment (figure 11A) at least one flow sensor (60) in fluid communication with the fluid channel (11A), wherein the communication module further transmits information from the flow sensor to the remote computing system ([0110]).
The flow sensor of Bochenko allows for accurate reading and control of flow ([0110]). It would have been obvious to a person of ordinary skill in the art to modify the first embodiment 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bazargan (US 2010/0168711) discloses a container with labels attached to a sensor system for dispensing fluid

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781